 364DECISIONSOF NATIONAL LABOR RELATIONS BOARDgenerally considered inappropriate by the Board, the Boardhas held that the mere fact that they have expressed that dis-satisfaction in formalized action is not by itself sufficientreason for making an exception to the normal contract-barrule. ioBefore applying the schism doctrine, the Board must beconvinced that the bargaining relationship is so confused thatno stabilizing purpose would be served by applying the contract-bar rule, and the Board will not permit the schism doctrine tobe used to facilitate raiding by a rival union. n Moreover, theBoard will not accord any validity toa formalized disaffiliationproceeding when, by reason of the control by the rival union overthe disaffiliation proceeding, a vote is not taken at a meeting ofthe contracting union.11Applying these principles to the presentcase,we believe thatthe situation does not warrant an exception to the contract-barrule. We find that the Petitioner actively assisted the dissidentemployees in their efforts at disaffiliation, that the May 25meeting effectually became an AFL meeting after the CIO offi-cials departed, and that there remains sufficient support of theCIO Local for it to represent the employees and to administerthe contract.As the existing contract will not expire until January 15,1954, we find that it is a bar to the present petition. We shalltherefore dismiss it, without prejudice to a timely refiling. i$[The Board dismissed the petition.]to Allied Container Corporation, 98 NLRB 580."SaginawFurnitureShops, Inc.. 97 NLRB 1488; Dennis-Mitchell Industries, 101 NLRB846.12Bendix Products Division, 98 NLRB 1180.13 In light of this disposition of the case, we deny the motion of the Brewery Workers,CIO, to reopen the hearingGENERAL ELECTRIC COMPANYand INTERNATIONAL UNIONOF ELECTRICAL, RADIO AND MACHINE WORKERS, CIO,Petitioner.Case No.9-RC-1939. July 23, 1953DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before William G.Wilkerson, hearing officer. The hearing officer's rulings madeat the hearing are free from prejudicial error and are herebyaffirmed. iiThe Petitioner'smotion,made at the hearing, to consolidate the instant case with CaseNo 9-RC-1839 was reserved for the Board. As the Board's decision in that case issued onMay 26, 1953, the day of the hearing in the present case, the motion is denied. The Peti-tioner'smotion made in its brief, that the Board review the compliance status of the GreaterLouisville Metal Trades Council of Louisville, Kentucky, AFL, as it pertains to that organi-zation's participation in Case No. 9-RC-1839, is not properly before the Board and is there-fore denied.106 NLRB No. 66. GENERAL ELECTRIC COMPANY365Pursuant to the provisions of Section 3 (b) of the Act, theBoard has delegated its powers in connection with this case toa three-member panel [Members Houston, Murdock, andStyles].Upon the entire record in this case, the Board finds:1.The Employeris engagedin commerce within the meaningof the Act.2.The labor organizations involved claim to representcertain employees of the Employer.23.A question affectingcommerce existsconcerning therepresentation of employees of the Employer within themeaningof Section 9 (c) (1) and Section 2 (6) and (7) of the Act.Expanding Unit ContentionThe Petitioner seeks to represent a unit of all production andmaintenance employees at the Employer's Appliance Parkplant.All the partiesagreethat the unit sought is appropriatefor purposes of collective bargaining, however the Employercontends that the petition should be dismissed and no electionbe held at this time because there is not now employed asubstantial and representative work force.The Employer's major appliance division manufactures andsellsmajor electrical appliances.It has manufacturing plantsin several States. In 1951, the Employer decided to centralizeits electrical appliance manufacturing operations and for thatpurpose began constructing a large plant near Louisville,Kentucky, herein referred to as Appliance Park. Production ofvarious products is already under way in 3 of the 5 plannedproduction buildings. The Employer expects to begin pro-duction in a fourth building in December 1953. Constructionof the fifth building will not begin until December 1953 and willnot be completed until at least a year later. As facilities becomeavailable the Employer will transfer its operations from theexisting plantsto Appliance Park.When completed the major appliance division at AppliancePark will be divided into 5 product departments. The homelaundry department produces dryers and automatic washersand occupies building 1. This department employed approxi-mately 500 employees on the date of hearing. It expects to hire500more by the end of 1953 and an additional 200 employeesby May 1954, a year from the hearing. The range and waterheater department is presently producing ranges and occupiesbuilding 2. Water heaters will not be produced at AppliancePark within the next year. On the date of the hearing this2 Thehearingofficerpermitted the United Electrical, Radio and Machine Workers ofAmerica, UE, and the Greater Louisville Metal Trades Council of Louisville, Kentucky,AFL, tointerveneon the basis of anadequateshowingof interest.The official name of thelatter organization as listedon the Board's compliance records is GreaterLouisville MetalTrades Council,Metal TradesDepartment,AFL. In addition to the Council,all memberLocals whichthroughthe Council could participatein representingthe employees involved,are in compliancewith Section9 (f), (g). and(h) of the Act 366DECISIONS OF NATIONAL LABOR RELATIONS BOARDdepartment employed approximately 500 employees and expectsto employ about 100 more during the next year. The electric sinkand cabinet department occupies building 3. It produces garbagedisposals,dishwashers,and acombination sink-dishwasher-disposalunit. The latter 2 items are currently being producedon a temporary assembly line in building 1. On the date of thehearing,138 employees, including the central toolroom unitwhich is to be housed in building 3, were employed in thisbuilding. By the end of 1953 an additional 600 employees willbe hired to work in this building. No furtherincrease is con-templated before May 1954. The home refrigerator departmentwill occupy buildings 4 and 5. Building 4 will be ready foroccupancy in November or December 1953 at which timeapproximately 500 employees will be hired, with an additional500 employees being hired by May 1954. The refrigeratingmechanism will be manufactured in this building. Eventuallythe Employerexpectsto have 3,500 employees in this building.The cabinets for refrigeration units will eventually be manu-factured in building 5. The specialty refrigeration departmentwill not be functioning within thenext12 months. This depart-ment is slated to occupy a plannedextensionof building 3. Asixth department to be known as the Appliance Park projectdepartment will constitutea maintenanceand service depart-ment. It is expected to consist of a mill-watersystem whichby the end of 1953 will have 4 or 5 employees, the propanegas plantwhich will be operated by boilerhouse employeeswho are excluded'from the unit,3 a meter house, the operatorsofwhich are also excluded by agreement of the parties, anindustrialwaste treatmentplantwhich will be operated bylaboratory employees who are also excluded from the unitsought, a warehouse which will not be completed within thenext 12 months,a central maintenancegroup which will bemoved intoa separatebuilding in November 1953 (there arepresently employed 63 employees in a maintenance group,some of whom will be transferred to departmentmaintenancegroupswith the remaining employees forming the nucleus ofthe centralmaintenancegroup),a salvageand incineratorbuilding which will be completed in February 1954, the centraltoolroom group, a traffic and transportation group which willservice andmaintain the roads and railroad tracks on thegroundsand which will include truckdrivers and a train crew,the boilerhouse, the employees of which are, as noted above,excluded from the unit, and a plant-protection group whichincludesguardsand 4 fire inspectors.The facts set forth above show that, as of the date of thehearing,May 26, 1953, the Employer employed over 1,2003 The Boardfound theboilerhouseemployees constituted an appropriate unit for purposesof collectivebargaining,and directed an election among them in General Electric Co., 105NLRB No. 9. GENERAL ELECTRIC COMPANY367employees at Appliance Park, that it expects to hire additionalemployees at the rate of 200 to 300 employees a month for thenext year, that by August 1, 1953, it expects to have approxi-mately 1,800 to 1,900 employees, and that approximately 3,800employees will be employed 1 year from the date of the hearing.The record further reveals that employmentwill increase toapproximately 6,500 by the beginning of 1955, and eventuallyto approximately 12,000 employees, but no target date has beenset for reaching the latter number and it necessarily remainsspeculativeas towhen full employment will be attained. High-lighting the difficulties and uncertainties in making long-rangepredictions,is the variance between the Employer's testimonyat this hearing and at the hearing in the case involvingboilerhouse employees,held on March 5, 1953. In that casetheEmployer testified that it expected to have a total ofapproximately 2,300 employees at the end of 1953, 4,000employees at the end of 1954, and eventually approximately16,000 employees.With respect to job classifications, the record shows that 91classifications are now filled and the Employer expects to fill44more classifications by the end of 1953. This number willthenremainabout thesame for anindefinite period. When theproject is completed the Employer expects to have 185 jobclassifications.The record shows that some employees,thoughnot so classified,are performing work similar to that whichwill be done by persons to be employed in a number of theunfilled classifications.In view of the above circumstances and on the record as awhole, we find no merit in the Employer's contention that weshould not direct an election at this time. Although the Employerexpects a substantial expansion of its plant and personnelcontinuing at least through 1955, at the time of the hearing itemployed a substantial and representative group of the numberof employees it intended to hire within a year from the hearing.Completion of the plant and the increase inpersonnel in accord-ance with the schedules projected by the Employer depend inpart on factors over which it has little or no control,such asgeneral economic conditions,available labor supply, andconsumer demand for its products. The Employer's ownwitness admitted that because of these factors, its planningfor the period beyond May 1954 necessarily is onlyan estimateof what it hopes to accomplish.But assuming that its expansionfor the year following the date of the hearing goes according toschedule, by August 1, 1953, the Employer will have approxi-mately 1,900 or 50 percent of the 3,800 employees it expectsto have in May 1954. Also by that date approximately 68 percentof the ultimate number of job classifications will be filled.We find that a substantial number of employees are currentlyemployed and that they constitute a representative group of theultimate personnel complement.Therefore,we shall,in accord- 368DECISIONS OF NATIONAL LABOR RELATIONS BOARDante with the Board's policy in such cases,4direct an electionamong the employees in the unit hereinafter found to beappropriate.The Appropriate UnitAs noted above,the parties agreethatthe unitsought by thePetitioner is appropriate for the purposes of collective bar-gaining. Theyare in disagreement however as to the inclusionand exclusion of certain classifications.General clerks:This classification includes all employeesdoing general clericalworkthroughoutAppliance Park. Theparties stipulatedthatthose general clerks who were assignedto the production,maintenance,inspection,and shipping andreceiving foremen should be excluded from the unit.Each ofthese clerks works in a foreman's officewhich isan enclosedofficeonthe factoryfloor, and performs stenographic andtypingworkfor him.There are other general clerks who workas timekeepers.They keeprecords of time and output, and inmost cases make employee initial gross-pay calculations.Unlike thegeneral clerks to the foreman,the general clerk-timekeepers are under the supervisionof thepayroll super-visor.They spendmost of their time in the foremen's offices,but do haveoccasion to go out on the floor and ask questionsor check on recordsthat may beincomplete.We findthat thesegeneral clerk-timekeepers are plant clericalsand may properlybe includedin a production and maintenance unit,notwithstandingthe factthat theyare paid on a different basis and are underdifferent ultimate supervision than the other employees in theunit.'There are several generalclerks employedas shippingand receiving records clerks who work in the shipping andreceiving foreman's offices.Theykeep records in connectionwith the receiving and shipping of materials.They identifymaterials,checking them against orders, and certifying tothe fact that the material received is actually the material thatis represented in the papers that accompany it. They do sometyping and operate a calculating machine.Theyare paid on asalary basis.In addition to these clerks,the Employer alsohas hourlypaid receiving clerks,who workon the shippingand receiving floor and are included in the unit by agreement ofthe parties.We find thatthe general clerks working as shippingand receiving records clerks are plant clericals and we shallinclude them in the unit-6Some general clerks work in thedispatchers'cageswhich are on the factory floor. Theyperformroutineclericalwork for the dispatchers.We find these4See Western Electric Company, Incorporated,76 NLRB 400;Walnut Ridge ManufacturingCo., Inc.,80 NLRB 1196; Cadillac Motor Car Division,94 NLRB 217;Ford Motor Company,96 NLRB 1075;Bell Aircraft Corporation,96 NLRB 1211; Chrysler Corporation,MichaudOrdnance Plant, 98 NLRB 1105.5Daystrom Furniture Division,Daystrom Inc., 101 NLRB 343, Wm. L Hoge & Co , In-corporated,103 NLRB 20.6 Union Aluminum Company, 101 NLRB 324 GENERAL ELECTRIC COMPANY369dispatchers'clerks to be plant clericals and shall include themin the unit.'Production-control employees:The Employer's production-control group plans and controls the flow of materials throughthe various manufacturing operations,by coordinating the useof equipment,materials,and manpower.Included in this groupare production scheduling employees,inventory control em-ployees,expediters,and dispatchers.The parties agree thatthe production scheduling employees and the inventory controlemployees are excluded from the unit.The Employer wouldalso exclude the expediters and the dispatchers because theyare an integral part of the production-control group and theirnormal promotion channels are into office positions within thegroup.The labor organizations would include them because theexpediters spend approximately 60 percent of their time on thefactory floor, and the dispatchers work in cages on the factoryfloor and come in frequent contact with production employees.We find in accordance with well-established Board proceduresthat the dispatchers8 and the expediters9 are plant clericalsand we shall include them in the unit.The Petitioner wouldinclude fire inspectors in the unit and all other parties wouldexclude them. The fire inspectors care for fire-fightingequipment,inspect the premises for fire hazards,have thesame headquarters as guards,are under the same supervisionas guards,and have the same authority as do guards withrespect to enforcing plant rules.There is some interchangebetween guards and fire inspectors and the natural channel ofpromotion for guards is to fire inspector.The parties stipulatedthat the guards are guards as defined in the Act and are there-fore excluded from the unit.We find that the fire inspectorscome within the definition of guards as defined in the Act andwe therefore exclude them from the unit.'°4.We find the following employees of the Employer at itsplant in Buechel,Kentucky,hereinbefore referred to asAppliance Park,constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of theAct:Allproduction and maintenance employees includinggeneral clerks who work as timekeepers,as recordkeepers inthe shipping and receiving room, and as dispatchers'clerks,dispatchers, and expediters,but excluding boilerhouse em-ployees,u employees in the classifications excluded by stipula-tion of the parties and listed inAppendix A, professionalemployees,office clerical employees,guards and fire inspec-tors, and supervisors as defined in the Act.[Text of Direction of Election omitted from publication.]7Bell Aircraft Corporation,98 NLRB 1277.8Bell Aircraft Corporation, supra.9EfcoManufacturing,Inc., 97 NLRB 263."Firestone Tire&RubberCo., 92 NLRB 1376; Kohler Co., 93 NLRB 398."See footnote 3. 370DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIX AEngineering AssistantsEmployees engaged on the following training programs of theEmployerTest Engineering ProgramManufacturing Training ProgramFactory Training ProgramPlanning Methods and Wage Rate and Time-Study EmployeesTool PlannersTool DesignersNo. land No. 2.Machine DesignerTool Expediter(outside and inside),ToolEngineersTrial and Test EmployeesPacking MethodsmenLaboratory TechniciansMessengersProduction Schedule EmployeesInventory Control EmployeesRouting ClerkRail Transportation DispatcherTransportationRate ClerkFreight TracerReservations ClerkTraffic CoordinatorSafety CoordinatorGeneral Clerks to the Production,Maintenance,Inspection, andShipping and Receiving Room ForemenFULTON BAG AND COTTON MILLSandPRINTING SPE-CIALTY AND PAPER PRODUCTS UNION NO. 388, INTER-NATIONALPRINTINGPRESSMEN AND ASSISTANTS'UNION OF NORTH AMERICA, AFL, Petitioner. Case No.21-RC-2898. July 23, 1953SUPPLEMENTAL DECISION AND CERTIFICATION OFRESULTS OF ELECTIONOn March 6, 1953, pursuant to a Decision and Direction ofElection' issued by the Board,an election by secret ballot wasconducted in the above-entitled matter under the direction andsupervision of the Regional Director for the Twenty-firstRegion in the unit found to be appropriate. Upon the completionof the election,a tally of ballots was issued and duly servedupon the parties. The tally shows that of approximately 87eligible voters, 72 cast valid ballots, of which 23 were for thePetitioner and 49 were against the Petitioner.1 Not reported in printed volumes of Board decisions.106 NLRB No. 59.